           Case 3:18-cv-00527-LRH-WGC Document 72 Filed 04/02/20 Page 1 of 2



 1
                                  UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3

 4   HP TURNERS, LLC,                             )
                                                  )      CASE NO. 3:18-cv-00527-LRH-WGC
 5                         Plaintiff,             )
 6   vs.                                          )
                                                  )
 7                                                )      MINUTES OF PROCEEDINGS
     KENNETH CANNATA,                             )
 8                                                )
 9                         Defendant(s).          )
                                                  )      DATED: April 2, 2020
10                                                )
11   PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE
12
     DEPUTY CLERK: Karen Walker            REPORTER: Liberty Court Recorder
13
     COUNSEL FOR PLAINTIFF(S):             Andrew P. Bleiman, Esq. and Elizabeth A. High, Esq.
14

15   COUNSEL FOR DEFENDANT(S): Bart K. Larsen, Esq.

16
     MINUTES OF PROCEEDINGS: TELEPHONIC STATUS CONFERENCE
17

18   11:00 a.m. Court convenes.

19          The court holds today’s status conference to discuss the parties’ meet and confer
20   pursuant to the court’s Order (ECF No. 69) regarding the proposed order on the Motion to
21
     Compel (ECF No. 49).
22
            Mr. Bleiman advises the court that the parties did meet and confer on March 10, 2020,
23

24   and have reached a general agreement on the terms but there were several issues

25   Mr. Larsen wanted to discuss with his client prior to the submission of the proposed order.
26          Mr. Larsen states that his client had a medical emergency on March 3, 2020, and had
27
     been placed into ICU for three weeks. Mr. Cannata’s condition has improved but, due to
28
                                        MINUTES OF PROCEEDINGS - 1
           Case 3:18-cv-00527-LRH-WGC Document 72 Filed 04/02/20 Page 2 of 2



 1   community-wide and hospital concerns regarding COVID-19, Mr. Cannata has been released
 2
     home with full-time nursing care. Mr. Larsen advises Mr. Cannata is not able to speak and will
 3
     not be able to participate in discovery for some time, if at all. Mr. Larsen states that Mrs.
 4
     Cannata will be responsible for the litigation on her husband’s behalf but does not have the
 5

 6   knowledge regarding the computer passwords, devices to be produce, etc. for a forensic

 7   examination at this time.
 8
            The court suggests that the discovery be stay for ninety (90) days and the deadlines set
 9
     in the Minutes of Proceedings (ECF No. 64) be vacated.
10
            Mr. Bleiman will defer to the court’s suggestion and requests a telephonic status
11

12   conference in thirty (30) to forty-five (45) days. Mr. Larsen has no objection.

13          IT IS ORDERED that discovery is stayed ninety (90) days and the deadlines outlined in
14
     the Minutes of Proceedings (ECF No. 64) are hereby vacated to be addressed at a later date.
15
            IT IS FURTHER ORDERED that a telephonic status conference is scheduled for
16
     Wednesday, May 13, 2020 at 10:00 a.m. Counsel is directed to submit an interim status report
17

18   on or before Monday, May 11, 2020.

19          Counsel shall dial 1-888-557-8511, enter the access code 3599743, and enter the security
20
     code 51320, approximately five (5) minutes prior to the hearing.
21
            There being no additional matters to address at this time, court adjourns at 11:16 a.m.
22
                                                           DEBRA K. KEMPI, CLERK OF COURT
23

24
                                                           By:              /s/
25                                                                Karen Walker, Deputy Clerk
26

27

28
                                        MINUTES OF PROCEEDINGS - 2
